Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measuring module configured to…”, “a comparison module configured to…”, and “a probability module … configured to…”, as well as “a baseline module…”, “a normalization module…”, and “a device module…” in claims 11 – 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner recognizes that the originally filed specification is enabling for performing NIR measuring and assessing of hemoglobin information therefrom, but does not reasonably provide enablement for the recited claim scope.  That is, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The claims relate to obtaining and analyzing NIR data.  While one of skill in the art might conclude that based on the disclosure, one may perform NIR measurements in the indicated manner and have sufficient known techniques to compute oxyHb related information, this would not be considered the case for measuring amino acid information from the NIR data. Examiner recognizes that the originally filed specification generally indicates that the invention identifies analyte levels from NIR data.  At no point is any particular technique identified that would be considered to be indicative of how analytes such as ions, amino acids, nucleoties, etc. may be measured from this data.  However, difficulties in performing optical measurements of constituents in biological tissues are well documented.  The originally filed disclosure gives no indication that Applicant was aware of these difficulties, nor are techniques appropriate to overcome them identified or explained.  Without identifying particular manners to analyze constituents such as ions, amino acids, nucleoties, etc. one must conclude that Applicant was not in possession of the claimed invention at the time of filing.  The claims encompass measurements of amino acids, with particular ones recited in dependent claims 5 - 7 and 15 - 17. Given the uncertainties with regard to the claimed measurements as detailed above, and the lack of explanation in the specification as to how to perform the indicated analysis, one must conclude that the originally filed specification does not provide enablement for measurement of amino acids in general or of the particularly recited iterations, as presently claimed. Although one with access to the values could carry out the indicated analysis of steps (d) and (e), there is no indication beyond the mere concept that NIR information can be processed to produce those values as an output. However, without disclosing a manner to create the amino acid data from NIR measurements, the analysis steps (d) and (e) cannot be performed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant cites the references that were considered during the prosecution of the parent case. As noted in the prosecution of the parent application, Segman teaches a measurement apparatus and method in which image information may be obtained from a subject (Figures 1, 2) and a variety of physiological parameters may be obtained (Example 13: A discussion of various measured parameters). Jung et al. (Figure 1) teach an arrangement to measure a subject’s brain activity from optical data (Functional Near Infrared Imaging – starting at para [0195]) and analyzing memory responses. Eda et al., Wetmore et al., and Berka et al. teach additional brain/neural measuring arrangements.  However, none of the prior art performs an analysis including determining based on a comparison of amino acid data, a  probability for one or more neurons in a subject to generate an action potential, the action potential related to forming a new memory, in combination with the other claimed steps or elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791